FILED
Charlotte, NC

AUG 18 2021

IN THE UNITED STATES DISTRICT COURT Clerk, US District Court
FOR THE WESTERN DISTRICT OF NORTH CAROLINA Western District NC

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO:: 3:20-cr-240-KDB
)
v. ) | CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
(11) JERVANTA ANTONIO WALKER ) - PENDING RULE 32.2(c)(2)

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, 18 U.S.C. § 982, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

A forfeiture money judgment in the amount of $1,500,000.00, such amount
constituting the proceeds that Defendant personally obtained as a result of the
offense/s to which Defendant has pled guilty. Defendant stipulates that the
Government may satisfy the money judgment via forfeiture of proceeds and/or
substitute property as defined in 21 U.S.C. § 853(p). For purposes of forfeiture under
Section 853(p), Defendant stipulates that, as a result of acts or omissions of Defendant,
one or more provisions of Section 853(p)(1)(A)-(E) are satisfied.

2, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

3. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and requests for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein and are therefore subject to forfeiture
pursuant to 21 U.S.C. § 853, 18 U.S.C. § 982, and/or 28 U.S.C. § 2461(c). The Defendant hereby
waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the

Case 3:20-cr-00240-KDB-DSC Document 231 Filed 08/13/21 Page 1 of 2

 
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment against Defendant. If the Defendant has previously submitted a claim in
response to an administrative forfeiture proceeding regarding any of this property, Defendant
hereby withdraws that claim. If Defendant has not previously submitted such a claim, Defendant
hereby waives all right to do so.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

So (1 ab lade

STEVEN R. KAUFMAN, ESQ. JERVANTA KN TONIO WALKER
Assistant United States Attorney Defendant

Mt

NOELL TIN, ESQ.
Attorney for Defendant

Signed this the 13" day of August 2021.

Oo Ala ——

THE HONORABLE DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE

Case 3:20-cr-00240-KDB-DSC Document 231 Filed 08/13/21 Page 2 of 2

 
